By JUDGE PERRY.
It is the opinion of this Court, that a certiorari should have been awarded on the defendant’s motion to bring the papers into the County Court, because he was not bound to recognise, any proceedings returned into that Court, except such as were returned in obedience to a certiorari. Then as there was none, and as the Court dismissed the cause, the judgment must be reversed, and the cause remanded.
By JUDGE CRENSHAW.
I think the certiorari was unnecessarj’, and that the cause ought to be remanded tor a trial denovo.
Reversed and remanded.